DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.
 
Terminal Disclaimer
The terminal disclaimer filed on 10/06/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on co-pending Application no. 16/461,739 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, line 16 the language of “as the mass%” is suggested to be removed as preceding language already sets forth “5 to 30 mass%” 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8-10 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "microfine" in claim 1 is a relative term which renders the claim indefinite.  The term "microfine droplets" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim language and instant specification do not provide any disclosure towards a size range of droplets to be considered as microfine. For examination purposes, the instant droplets will be interpreted to include any fine and/or micron sized droplets.  
The term "vicinity" in claim 1 is a relative term which renders the claim indefinite.  The term "in a vicinity of the surface" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the claim language and instant specification what distance from the metal powder surface is intended to be included . 
Claims 2-4, 8-10 and 12-14 are rejected by virtue of their dependency on claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 8-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Asada et al. (US 6060165, hereinafter referred to as "Asada") in view of Chandler et al. (US 2005/0262966, hereinafter referred to as "Chandler").
Regarding claims 1 and 12, Asada teaches a method for providing a metal powder having a vitreous thin layer on the surface (Abstract), including steps of: 
bringing a solution comprising a heat-decomposable metal compound to fine droplets, wherein at least one precursor of an oxide that is heat-decomposable to produce a vitreous material, which together with the metal does not form a solid solution, is added to the solution (Col. 3 lines 16-30), 
feeding the droplets through a carrier gas having a weakly reducing property in a ceramic tube and heat-decomposing the droplets to prepare the metal powder with an oxide coating (Col. 6 lines 53-60). 
Asada teaches that the metal powder prepared may be made of iron (Col. 5 lines 1-4), such that it is implicit that the starting metal compound in the solution for preparing the metal powder (Col. 6 lines 46-47) would be an iron compound when preparing an iron powder. 
Asada teaches heating the droplets above a decomposition temperature of the metal compound, and preferably above a melting temperature of the metal produced from the metal compound (Col. 5 lines 14-20). When heating above a melting temperature of the metal, it necessarily follows that heating would exceed a decomposition temperature of the precursor. 
Furthermore, Asada teaches an example wherein the vitreous layer contains 50 wt.% SiO2 and 50 wt.% BaO in terms of oxide (Table 1, Ex. 5 and Col. 7 lines 66-67), rendering obvious the glassy substance as claimed. 

Asada teaches including an alcohol in the metal compound and precursor solution (Col. 8 lines 1-3); however, Asada does not teach a reducing agent exhibiting a reducing activity in the solution within a concentration as claimed.  
Chandler teaches a spray pyrolysis method [0177] for forming nickel alloy particles with an alloying element of iron [0233]. Chandler teaches using a precursor solution containing a metal precursor undergoing a reaction to form the metal particles, and further teaches an additive reducing agent in the solution to facilitate the reaction. Chandler teaches that including 1-15 weight percent of a reducing agent in the precursor solution can reduce the need for a reducing gas in a particle carrier gas [0213, 0218]. Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metal compound and oxide precursor solution of Asada to include 1-15 wt. % of a reducing agent as taught by Chandler in order to improve the reduction rate of the iron compound in the solution under a weakly reducing atmosphere (Asada Col. 6 lines 53-56). As Asada discloses iron as a readily oxidizable metal (Col. 5 lines 1-5), one of ordinary skill would have been motivated to include a reducing agent in combination with the reducing atmosphere to ensure effective reduction of the iron compound to iron metal powder.

claim 3, the carrier gas in Asada being regulated to have a weakly reducing property (Col. 6 lines 54-56) is seen to render obvious a carrier gas having less than 50% reducing gas content. Encompassing ranges are prima facie obviousness. See MPEP 2144.05(I).
Regarding claim 4, Asada discloses that it is known to use hydrogen gas in reducing atmospheres (Col. 1 lines 39-45), such that it would have been obvious to one of ordinary skill in the art to select hydrogen for the reducing gas content in the carrier gas (Col. 6 lines 54-56). 
Regarding claim 8, Asada teaches that the metal powder may be made of iron, nickel, and alloys thereof (Col. 5 lines 1-5).
Regarding claim 9, Asada teaches the metal powder made be formed of Fe-Ni alloys (Col. 5 lines 1-5); however, Asada is silent with regards to a specific ratio of nickel to iron. 
Chandler teaches a spray pyrolysis method [0177] for forming nickel alloy particles with an alloying element of iron [0233], implying Ni:Fe = 60:40 to 99.9:0.1. Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected an Ni:Fe ratio in the method of Asada to be one suggested by the range of Chandler for the expressed purpose of enabling synthesis of Fe-Ni alloys as metal powder materials.
Regarding claim 10, as the combined method of Asada and Chandler teaches substantially similar steps to the instant method, a powder resulting from the method of Asada in view of Chandler would be expected to render obvious an Fe content in the vitreous layer as claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a .

Claims 2 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Asada et al. (US 6060165, hereinafter referred to as "Asada") in view of Chandler et al. (US 2005/0262966, hereinafter referred to as "Chandler") as applied to claim 1 above, and further in view of Kim et al. (US 6679938, hereinafter referred to as "Kim").
Regarding claim 2, Asada in view of Chandler does not teach the reducing agent being one of the compounds as claimed. 
Kim teaches a method for producing metal particles including generating aerosol droplets of a solution in a carrier gas and heating the aerosol to form metal particles, wherein the solution includes a metal precursor, water and a co-solvent reducing agent (Col. 4 lines 62-67). Kim teaches the co-solvent reducing agent being methanol or ethanol (Col. 5 lines 14-15). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the reducing agent in the solution of Asada in view of Chandler for a methanol or ethanol reducing agent as taught by Kim in order to yield the predictable result of reducing the iron compound in the solution to iron metal. See MPEP 2143(I)(B). 
Regarding claim 13, the carrier gas in Asada being regulated to have a weakly reducing property (Col. 6 lines 54-56) is seen to render obvious a carrier gas having less than 50% reducing gas content. Encompassing ranges are prima facie obviousness. See MPEP 2144.05(I).
claim 14, Asada discloses that it is known to use hydrogen gas in reducing atmospheres (Col. 1 lines 39-45), such that it would have been obvious to one of ordinary skill in the art to select hydrogen for the reducing gas content in the carrier gas (Col. 6 lines 54-56). 

Response to Arguments
Applicant's arguments filed 10/06/2021 with regards to the teachings of Asada (US 6060165) have been fully considered but they are not persuasive.
Applicant argues that while Asada discloses examples using BaO-SiO2 glass when the metal powder produced is Ni, Asada fails to disclose an example where the metal powder contains an iron compound, and Applicant’s claim 1 requires a metal compound comprising an iron compound. The Examiner notes that while Asada does not disclose a specific example resulting in an iron powder, Asada teaches the disclosed method may be used for producing iron powders in addition to nickel powders (Col. 5 lines 1-9). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See MPEP 2123(I). As Asada teaches using a nickel compound for forming the nickel powders (Col. 6 lines 47-52), it is reasonably suggested that iron powders would be formed starting from an iron compound when following from the method of Asada. 
Applicant argues that Asada does not describe what kind of glass is suitable for producing powders containing an iron compound, in contrast to the present application, which discloses many examples of the production of iron-containing metal powders with a glassy thin film made of silicate-based glass containing at least 40 mass% SiO2 to obtain iron-containing 2 (Col. 7 lines 66-67, Table 1 – Ex. 5), the combination of which would have been obvious to one of ordinary skill in the art provided with the disclosure of Asada. Furthermore, Applicant’s alleged features of a homogeneous film covering the entire metal powder surface are not features recited in the instant claims. 
Applicant asserts that Asada could not provide a uniform coating due to the poor wettability between the iron component in the metal powder and the glass; however, with the presently claimed invention “the wettability between the glass and the iron component in the metal powder is improved by the presence of the iron component in the glass, which as a result enables the formation of a strong glass coating film even on an iron-containing metal powder,” (instant specification [0027]). The Examiner does not concur. Applicant has provided no evidence to support a criticality or unexpected results for a wettability between the glass and iron component in the metal powder following from the instant method. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). See MPEP 716.01(c)(II). 
With regards to the Applicant’s arguments that Asada does not teach the addition of a reducing agent in an amount of 5-30 mass% to the precursor solution as claimed, the Examiner notes, as applied in the rejection of claim 1 under 35 U.S.C. 103 above, the disclosure of Asada is not relied upon alone for teaching the reducing agent limitations, and further, the combined teaches of Asada and Chandler are seen to sufficiently render obvious the instant reducing agent. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736